Citation Nr: 0608352	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-35 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1972.

Service connection is in effect for bilateral pes planus, now 
evaluated as 30 percent disabling.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, CA, which held that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2005).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a psychiatric disorder in 1979 on the basis that a 
psychiatric disorder was not shown in service or within a 
year thereafter; that became final absent a timely appeal.

2.  Additional evidence which has been submitted since the 
final 1979 RO denial of the claim of service connection, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Credible evidence and medical opinion sustains that the 
veteran first developed an acquired psychiatric disorder, to 
include schizophrenia, in and a result of service.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1979 RO 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder to include 
schizophrenia has been reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005; 38 C.F.R. § 3.156 (2005).

2.  An acquired psychiatric disorder to include schizophrenia 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence; and although he has been asked for additional 
information with regard to the appellate issue, nothing 
further has been produced or identified as in existence which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issue without detriment to the due process rights of 
the veteran.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  The Board finds that the examination 
reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claim.

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In adjudicating a claim for service connection, the VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. 38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Pertinent Factual Background and Analysis: New and Material

At the time of the 1979 RO decision, of record was clinical 
evidence that the veteran had developed an acquired 
psychiatric disability sometime after service.  The RO denial 
was based on the lack of a definitive nervous disorder in 
service or within the presumptive period thereafter.

In post-1979 evidence, the veteran has submitted additional 
clinical information and medical opinions which tend to 
support the veteran's contentions that he developed an 
acquired psychiatric disorder in service.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.

Factual background and Analysis: Substantive Merits

Service medical records show no signs of nervousness prior to 
or at the time of entrance into service.

In service, the veteran was reported as responding to a 
number of individual incidents with nervousness.  He 
experienced various abrasions, and was involved in at least 
one fight in the barracks when he sustained a head 
laceration.  He repeatedly complained of headaches and 
dizziness on exertion.  After having his cholera injection, 
he suddenly felt tired and "bad"; this continued for some 
time in the form of general malaise.  He had repeated 
indications of "nervousness" and stomach complaints.  On 
the separation examination, he gave a history of nervous 
trouble which was confirmed on inquiry by the examining 
physician and said to involve malaise, trouble sleeping and 
personal problems.

Post-service clinical records show that the veteran was seen 
at a VA outpatient facility in May 1975 with a history of 
nervous problems, an increasing inability to deal with people 
and uncontrolled anger, suspiciousness, and blocking with 
murderous thoughts.  He said that he had had only one job 
since service but was unable to do that due to being nervous.  
He said that he had entered service voluntarily so he would 
not be drafted, but that he had earlier lived with his mother 
and grandmother and was frightened at service from the start.  
He said that during basic training, he had called his mother, 
crying, asking her to come get him.  He said that the entire 
time in service he was frightened; that he had to be at work 
at 0400 hours daily and would awaken during the night.  The 
initial diagnosis was that he was anxious and had a fear of 
losing control.  He had a girlfriend but was afraid of 
murderous feelings towards her.

Clinical records refer to ongoing prior care during which 
time he had insisted that his nervous problems had developed 
during service.  Early clinical notes in 1976 refer to his 
having had a history of nervous problems dating from service 
to include marked irritability, quick temper, headaches, poor 
impulse control and paranoia.  He was trying to work at a 
receiving department, and had been since service but was 
having problems in that.  He was living with a friend and was 
described as appearing threatening.  

He continued to be seen thereafter for similar complaints 
which were eventually diagnosed as paranoid type 
schizophrenic reaction in 1976.  On numerous occasions, when 
asked as to etiology and duration, the veteran cited his 
getting up early in service and his in-service nervous 
problems as the onset.

In March 1993, the VA clinical diagnosis was schizoaffective 
disorder with cocaine dependence.  One other VA diagnostic 
and clinical notation in 1993 was that he had exhibited a 
psychosis since 1973 in service.

A statement dated in September 2001 is of record from PG, 
M.D., who had evaluated the veteran's clinical records 
including those from in-service.  Dr. G cited specific 
findings in the veteran's clinical records including relating 
to the episode of malaise following the cholera injection, 
and reference the specific wording therein.

He concluded that: 

In retrospect, the examiner has noted a 
psychotic episode requiring 
hospitalization occurred in July 1971, 
well before (patient's) release from Air 
Force in December 1972.  This strongly 
suggests service connection  for mental 
illness should be granted.   (emphasis 
added).

On a special VA psychiatric examination in August 2004, the 
veteran was noted to have been hospitalized in service for 
hearing voices and feeling paranoid and anxious.  He was 
noted to have been diagnosed with schizophrenia in 1974, for 
which he had received care ever since. 

In this case, the Board acknowledges that the evidence is not 
entirely unequivocal. 

Nonetheless, there is no evidence of any nervousness prior to 
service, and clearly documented ongoing and entirely 
consistent history of nervousness in service.  He has had 
problems diagnosed as schizophrenia, with symptoms compatible 
with those shown in service, in and since service.  

Medical opinion has been to the effect that the schizophrenia 
may well have started in service.  This opinion was not made 
in a vacuum; and the Board is constrained from contradicting 
the opinion.

All in all, the Board finds that a doubt is raised that 
schizophrenia was incurred in service and has continued since 
then as a chronic disorder.  Any doubt raised in that regard 
must be resolved in his favor, and service connection is in 
order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include schizophrenia is granted.   


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


